Title: To James Madison from Rufus King, 20 October 1801 (Abstract)
From: King, Rufus
To: Madison, James


20 October 1801, London. No. 40. Adverse winds, which have delayed Dawson’s departure, give opportunity to send continuation of report on conferences with the lord chancellor and Lord Hawkesbury. Situation now is uncertain with no hint as to the turn it may take.
 

   RC and enclosure (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy and copy of enclosure (NHi: Rufus King Papers, vol. 54). RC 1 p.; marked duplicate; in a clerk’s hand, signed by King. Enclosure 15 pp. RC and enclosure printed in King, Life and Correspondence of Rufus King, 3:527–34. Another copy (marked triplicate) of the RC and enclosure is in the Rives Collection of Madison Papers (DLC).


   King annexed a report of his discussions with the British ministry between 8 and 16 Oct. regarding the convention clarifying the Jay treaty, during which Lord Chancellor Eldon on 15 Oct. had raised objections both to the resumption of the work of the commission established under article 7 and to the settlement of the matter of the Maryland bank stock by diplomatic rather than judicial procedures.

